Citation Nr: 0000077	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  98-03 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
stomach ulcer.  

2.  Service connection for a spinal disorder.  

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 as a result of surgical treatment by the 
Department of Veterans Affairs in April 1981.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1963.  

This appeal to the Board of Veterans' Appeals Board of 
Veterans' Appeals (Board) arises from rating decisions in 
November 1997 and January 1998 by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  A February 1984 rating decision denied entitlement to 
service connection for a stomach ulcer; an appeal was not 
initiated from that determination.

2.  By rating decision in June 1991, it was determined that 
new and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for a 
stomach ulcer; an appeal was not completed from that 
determination.  

3.  Evidence submitted since the June 1991 rating decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for a stomach ulcer.  

4.  The claims file does not include medical evidence of a 
nexus between a current disability of the spine and the 
veteran's period of active military service.  

5.  The claims file does not include medical evidence of any 
additional disability as a result of an exploratory 
laparotomy at a VA medical facility in April 1981.  



CONCLUSIONS OF LAW

1.  The February 1984 and June 1991 rating decisions are 
final.  38 U.S.C.A. § 7105(a) (West 1991).  

2.  Evidence presented or secured since the June 1991 rating 
decision is not new and material, and the veteran's claim of 
entitlement to service connection for a stomach ulcer is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  

3.  The veteran's claim of entitlement to service connection 
for a spinal disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

4.  The veteran's claim of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 as a result of VA 
surgical treatment in April 1981 is not well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stomach Ulcer

By rating decision in February 1984, entitlement to service 
connection for a stomach ulcer was denied.  He was notified 
of that determination and furnished notice of appellate 
rights and procedures, but he did not initiate an appeal with 
a timely notice of disagreement.  Accordingly, the February 
1984 rating decision became final.  38 U.S.C.A. § 7105(c).  A 
claim which is the subject of a prior final decision may be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  The veteran subsequently 
attempted to reopen his claim, and by rating decision in June 
1991, it was determined that new and material evidence had 
not been received.  The veteran did initiate an appeal with a 
notice of disagreement, and a statement of the case was 
issued.  However, the veteran did not complete an appeal with 
a timely substantive appeal.  The June 1991 rating decision 
therefore also became final.  38 U.S.C.A. § 7105(c).  In 
1997, the veteran again attempted to reopen his claim.  In a 
November 1997 rating decision, the RO determined that no new 
and material evidence had been received to reopen the claim, 
and the present appeal ensued. 

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 (1999); 
Winters v. West, 12 Vet. App. 203, 206-7 (1999); Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Second, if new and material 
evidence has been presented, then, immediately upon reopening 
the veteran's claim, VA must determine whether the claim is 
well grounded under 38 U.S.C.A. § 5107(a).  In making that 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  See Robinette v. 
Brown, 8 Vet. App. 69, 75-6 (1995).  Third, if the claim is 
found to be well grounded, then the merits of the claim may 
be evaluated, after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(a) has been met.  

"New and material evidence" means evidence not previously 
submitted to VA decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was disallowed 
on the merits.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  Therefore, in the instant case, the issue before the 
Board is whether new and material evidence has been submitted 
since June 1991 to reopen a claim of entitlement to service 
connection for a stomach ulcer.  

In June 1991, the evidence of record included:  Service 
medical records; statements by the veteran; and VA treatment 
records.  

The veteran's service medical records disclosed that in March 
1962, he complained of a slight pain in his stomach 
immediately after eating; the pain lasted one hour and 
gradually went away.  No clinical findings, diagnosis, or 
treatment were reported at that time.  The veteran's service 
medical records are otherwise negative for any complaints or 
findings concerning the stomach or gastrointestinal (GI) 
system.  In a report of medical history for separation in 
October 1963, the veteran denied having stomach or intestinal 
trouble.  At an examination for separation in October 1963, 
the veteran's abdomen and viscera were evaluated as normal.  

In his original claim for compensation, received in November 
1983, the veteran stated that he had an ulcer in 1962.  In a 
statement received in May 1988, he stated that:  In service, 
he collapsed due to severe abdominal pain; and, in 1981, he 
collapsed again and was admitted to a VA medical center 
(VAMC), where he had exploratory surgery.  

The VA treatment records showed that in May 1980 the veteran 
was placed on a course of Tagamet for stomach complaints.  He 
also received medication for lower back pain, but in April 
1981, Naprosyn was discontinued, because of gastric upset.  

In April 1981, the veteran was admitted to a VAMC for 
evaluation of abdominal pain and vomiting.  An exploratory 
laparotomy revealed diffuse peritonitis and a perforation of 
the stomach; the proximal ileum was plicated over the 
perforation.  

Thereafter, the veteran received continuing care for GI 
complaints.  In January 1984, an upper GI series of X-rays 
was abnormal, and the assessment was peptic disease.  In 
March 1989, an esophagogastroduodenoscopy showed erosive 
gastritis and duodenitis.  

The bases of the RO's denial of service connection for a 
stomach ulcer were that such a condition was not shown in 
service, and the perforation of the stomach found in 1981, 
over 17 years after the veteran's separation from service, 
was not related to service.  

The additional evidence added to the record since June 1991 
includes duplicate copies of VA treatment records dated from 
1981 to 1984, which are not "new", because they were of 
record in June 1991.  

The additional evidence also includes records of treatment by 
private physicians and private hospitals in 1996 and 1997.  
Those records are new, but they are not "material", because 
they only show a current GI disability, diagnosed as 
gastritis, and do not relate a condition found years after 
service to any incident or manifestation in service.  

The additional evidence also includes a statement by the 
veteran, received in December 1997, that he had a knot in his 
stomach in April 1981, just as he had had in service in 1962.  
That statement essentially reiterates the veteran's assertion 
that his ulcer condition had its origins in service, and is 
not new and material since it is the same essential 
contention advanced and considered in the prior final 
decision.  Moreover, the Board would point out that the 
veteran is not qualified to offer an opinion on a question of 
medical causation, see Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  

In sum, none of the additional evidence is, by itself or in 
connection with evidence previously of record, so significant 
that it should be considered to fairly decide the merits of 
the veteran's claim.  In other words, new and material has 
not been received, and the veteran's claim of entitlement to 
service connection for a stomach ulcer has not been reopened. 


II.  Service Connection for a Spinal Disorder

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, the initial inquiry in reviewing any claim before 
the Board is whether the veteran has presented evidence of a 
well-grounded claim, that is, one which is plausible or 
capable or substantiation.  The veteran carries the burden of 
submitting evidence "sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If he has not presented a well-grounded claim, 
his appeal must fail.  While the claim need not be 
conclusive, it must be accompanied by supporting evidence; a 
mere allegation is not sufficient.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease in service, as 
established by lay or medical evidence, as appropriate; and, 
third, there must be competent evidence of a nexus or 
relationship between the inservice injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F. 3d 1464 
(Fed. Cir. 1997).  

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If a chronic 
condition in service and since service is not shown, the 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates a present disorder to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  

In the veteran's case, his service medical records are 
entirely negative for any complaint, diagnosis or treatment 
of a spinal problem.  At an examination for separation in 
October 1963, his spine was evaluated as normal.  

In a statement received in August 1997, the veteran said that 
he was paralyzed in service and hospitalized for paralysis, 
and he wished to claim service connection for a spinal 
condition.  

VA treatment records show findings as to the back many years 
after the veteran's separation from service.  In March 1981, 
the veteran complained of low back pain, and the diagnosis 
was lumbar myositis.  In October 1983, a history of chronic 
low back pain secondary to scoliosis was noted.  

The claims file does not include any medical evidence of a 
chronic disability of the spine during service or medical 
evidence of any continuity of pertinent symptomatology since 
service.  Further, no physician has related any current 
disability of the veteran's spine to any incident or 
manifestation during his active service.  There is thus no 
medical evidence of a nexus between a current spinal disorder 
and the veteran's active service.  The veteran's claim is not 
well grounded and will be denied on that basis.  38 U.S.C.A. 
§ 5107(a). 


III.  Claim Under 38 U.S.C.A. § 1151

Title 38, U.S.C. § 1151 provides that, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospitalization, or 
medical or surgical treatment, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  Amendments to 38 U.S.C.A. § 1151 made by Public 
Law 104-204 require a showing not only that the VA treatment 
in question resulted in additional disability but also that 
the proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  Those amendments apply to 
claims for compensation under 38 U.S.C.A. § 1151 which were 
filed on or after October 1, 1997.  VAOPGC PREC 40-97, 63 
Fed. Reg. 31263 (1998).  Therefore, as the veteran filed his 
claim in December 1997, the amendments apply to his claim.  

The United States Court of Veterans Appeals for Veterans 
Claims (Court) has held that there are three requirements to 
establish a well-grounded claim under the provisions of 
38 U.S.C.A. § 1151.  First, there must be medical evidence of 
a current disability.  Second, there must be medical 
evidence, or, in certain circumstances, lay evidence, of 
incurrence of an injury or aggravation of an injury as the 
result of VA hospitalization or medical or surgical 
treatment.  Third, there must be medical evidence of a nexus 
between that asserted injury or disease and the current 
disability.  See Jones v. West, No. 98-664 (U.S. Vet. App. 
July 7, 1999).

It appears that the veteran's essential contention is that he 
was sedated when he was asked to sign a blank consent form in 
connection with an exploratory laparotomy at a VA medical 
facility in April 1981.  However, the claims file does 
include a copy of a Standard Form 522, signed by the veteran 
on April 14, 1981, which effectively documents the veteran's 
informed consent to "opening the abdominal cavity."  The 
veteran's bare assertions that he did not understand what he 
was signing or that the form was blank are not in themselves 
sufficient to show any entitlement under 38 U.S.C.A. § 1151.  

An operation report dated April 14, 1981, shows that the 
veteran underwent debridement of the peritoneum, plication of 
a perforated gastric ulcer, and exploratory laparotomy.  This 
report sets out the details of the surgical procedures and 
includes a notation that there were no complications.

Moreover, it does not appear that the veteran has contended 
that he suffered any additional disability as a result of the 
exploratory laparotomy at the VAMC in April 1981.  
Nevertheless, even if the Board views the fact that he has 
filed a claim as an implicit contention that he did suffer 
additional disability or injury as a result of the VA 
surgical procedure, there is no medical evidence whatsoever 
of injury resulting in additional disability, much less any 
medical evidence that the proximate cause of any such 
additional disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the surgical treatment in 
question, or that the proximate cause of additional 
disability was an event which was not reasonably foreseeable.


ORDER

The appeal is denied as to all issues. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

